Citation Nr: 0825085	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-37 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for asbestosis, prior to October 4, 2006.

2. Entitlement to an initial evaluation in excess of 30 
percent for asbestosis, from October 4, 2006, forward.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968 with additional National Guard service.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which granted service connection for 
asbestosis and assigned a 10 percent evaluation.  

In December 2005, a hearing was held before a Veterans Law 
Judge who is no longer employed at the Board.  The veteran 
was provided the opportunity to testify at an additional 
hearing by letter dated June 14, 2007.  He did not respond.  

In August 2006 and again in December 2007, the Board remanded 
this claim for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  Prior to October 4, 2006, the pulmonary function testing 
addressing the service-connected asbestosis revealed forced 
vital capacity (FVC) to be 78 percent of predicted value, and 
the diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO) to be 101 percent of predicted 
value.

2.  Since October 4, 2006, the pulmonary function testing 
addressing the service-connected asbestosis revealed forced 
vital capacity (FVC) to be 70 percent of predicted value, and 
the diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO) to be 106 percent of predicted 
value.


CONCLUSIONS OF LAW

1.  Prior to October 4, 2006, the criteria for an initial 
evaluation in excess of 10 percent for service-connected 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic 
Code 6833 (2007).

2.  Since October 4, 2006, the criteria for an initial 
evaluation in excess of 30 percent for service-connected 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic 
Code 6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records and the veteran was 
afforded VA examination and pulmonary function testing.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001)). 

Higher Initial Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
When assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's asbestosis is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6833.  This code section 
concerns interstitial lung disease disorders.  A 10 percent 
rating is assigned where pulmonary function testing reveals 
that FVC is 75 to 80 percent of predicted value or where the 
DLCO is 66 to 80 percent of predicted value.  A 30 percent 
rating is warranted where FVC is 65 to 74 percent of 
predicted value or; DLCO is 56 to 65 percent of predicted 
value.  A 60 percent rating is warranted for disability 
manifested by FVC of 50 to 64 percent of predicted value; or 
DLCO of 40 to 55 percent of predicted value; or a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

Under the rating criteria, a 100 percent rating is warranted 
for disability manifested by an FVC less than 50 percent of 
predicted value; or DLCO less than 40 percent of predicted 
value; or maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation); 
or cor pulmonale or pulmonary hypertension; or requires 
outpatient oxygen therapy.

In April 2004, the veteran was granted service connection for 
asbestosis. The RO assigned a 10 percent rating, effective 
from June 1998 under Diagnostic Code 6833.  The rating was 
increased to 30 percent in December 2006, effective from 
October 4, 2006. 

Prior to October 4, 2006

The veteran underwent a VA examination with pulmonary 
function testing in October 1998.  His forced vital capacity 
(FVC) was found to be 78 percent of predicted value, and the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO) to be 85 percent of predicted 
value.  VA outpatient treatment records show that in May 
1999, the veteran underwent pulmonary function testing.  His 
forced vital capacity (FVC) was found to be 81 percent of 
predicted value, and the diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO) to be 96 
percent of predicted value.  

The record shows that in March 2004, the veteran was examined 
by VA.  Pulmonary tests were conducted.  The pulmonary 
function testing addressing the service- connected asbestosis 
revealed forced vital capacity (FVC) to be 78 percent of 
predicted value, and the diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO) to be 101 
percent of predicted value.

In February 2006, the veteran had pulmonary function testing 
by VA.  His forced vital capacity (FVC) was found to be 80 
percent of predicted value, and the diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO) 
to be 91 percent of predicted value.  

The Board has reviewed the evidence of record, including VA 
outpatient treatment records dated from 1998 to October 4, 
2006.  There is no evidence of record which supports a 
finding that a rating higher than 10 percent is warranted at 
any time prior to October 4, 2006.  Given that all of the 
pulmonary function testing results fall with in the 10 
percent schedular criteria, and that this is criteria to be 
considered for a higher rating, a rating in excess of 10 
percent for service-connected asbestosis is not warranted for 
this time period.  Overall, the evidence does not support an 
initial evaluation in excess of 10 percent for the service-
connected asbestosis prior to October 4, 2006 and this claim 
must be denied.  38 C.F.R. § 4.7.

From October 4, 2006 forward

The Board has reviewed the evidence of record, including VA 
outpatient treatment records dated since October 4, 2006.  
During that time frame the veteran underwent pulmonary 
function testing on one occasion only.  The veteran was 
examined by VA in October 2006.  The pulmonary function 
testing addressing the service-connected asbestosis revealed 
forced vital capacity (FVC) to be 70 percent of predicted 
value, and the diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO) to be 106 percent 
of predicted value.  This supports a 30 percent evaluation 
for the veteran's asbestosis.  

At no time since the effective date of the 30 percent rating 
assignment, October 4, 2006, has the veteran's disability met 
or nearly approximated the criteria for a rating in excess of 
30 percent.  The preponderance of the evidence is against an 
initial evaluation higher than 30 percent from October 4, 
2006; there is no doubt to be resolved, and a higher initial 
rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

An initial evaluation in excess of 10 percent for asbestosis, 
prior to October 4, 2006 is denied.  

An initial evaluation in excess of 30 percent for asbestosis, 
from October 4, 2006, forward is denied.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


